Citation Nr: 1624028	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  02-06 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for fatigue, claimed as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for multiple joint pain, claimed as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, and, if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right hand disorder, claimed as lymphedema of the right hand, claimed as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, and, if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for irritable bowel syndrome, claimed as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, and, if so, whether service connection is warranted.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for visceral leishmaniasis, claimed as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, and, if so, whether service connection is warranted.  

6.  Whether new and material evidence has been received to reopen a claim for service connection for a nervous disorder and, if so whether service connection for a acquired psychiatric disorder, to include bipolar disorder, to include as secondary to service-connected sleep apnea, is warranted.

7.  Entitlement to service connection for memory loss, claimed as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. 
§ 1117. 

8.  Entitlement to service connection for mycoplasma infection.  

9.  Entitlement to a compensable rating for residuals of a tonsillectomy.  

10.  Entitlement to a rating in excess of 20 percent for hemorrhoids.  

11.  Entitlement to an effective date prior to April 18, 2014 for the grant of a 20 percent rating for hemorrhoids.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from November 1989 to November 1993, including service in Southwest Asia during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2001, August 2014, and July 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The September 2001 rating decision addressed the issues of entitlement to service connection for memory loss and for mycoplasma infection, the August 2014 decision addressed all remaining issues except for the TDIU claim, and the July 2015 rating decision addressed the Veteran's TDIU claim.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

A brief review of the relevant procedural history here is instructive.  The Veteran's first substantive appeal of June 2002, which perfected the appeals of entitlement to service connection for memory loss and mycoplasma infection, reflects that the Veteran requested a hearing before a member of the Board at his local VA office.  The Veteran was scheduled for his requested hearing in November 2005.  The Veteran did not attend his scheduled hearing, and in a November 2006 decision, the Board noted that it considered the Veteran's hearing request to be withdrawn.  

Following the Board's decision, the Veteran seemingly indicated that he did indeed wish to testify before a member of the Board.  In an effort to determine the Veteran's intentions, the Board sent the Veteran a hearing clarification letter in April 2016.  In response that same month, the Veteran clarified that he did not desire a Board hearing.  

Of further note, the Veteran's September 2014 notice of disagreement included the issue of entitlement to service connection for sleep apnea (in addition to numerous other claims that have been perfected and are before the Board).  In an August 2015 rating decision, however, the RO granted service connection for sleep apnea. Therefore, such is a complete grant of the benefit sought on appeal.  Furthermore, to date, the Veteran has not filed a notice of disagreement with the assigned disability rating or effective date.   

Additionally, with regard to the Veteran's claim for an earlier effective date for the grant of a 20 percent rating for hemorrhoids, the Board notes that an April 1998 rating decision granted service connection for such disability with a noncompensable rating, effective August 1, 1997.  In the August 2014 rating decision, the RO increased the rating for the Veteran's hemorrhoids to 20 percent, effective April 18, 2014, the date of receipt of his increased rating claim.  Thereafter, in September 2014, the Veteran submitted a notice of disagreement in which he indicated that he disagreed with the denial of service connection, the effective date of the award, and the evaluation of the disability and argued that his hemorrhoids resulted in two surgeries for an anal fistula and bleeding.  While the AOJ characterized such disagreement into two issues, listed as entitlement to a rating in excess of 20 percent for hemorrhoids and entitlement to an earlier effective date for the award of service connection for hemorrhoids, the Board finds the latter characterization of the earlier effective date claim to be in error.  Specifically, as the Veteran has been service-connected for hemorrhoids since August 1, 1997, as established in a final May 1998 rating decision, and his notice of disagreement specifically disputed the effective date of the award in the August 2014 rating decision, the Board has recharacterized such claim as entitlement to an earlier effective date for the grant of the 20 percent rating for hemorrhoids as shown on the title page of this decision.  

The issue of entitlement to service connection for headaches has been raised by the record in a May 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

For the reasons described below, the Board is reopening each of the Veteran's previously denied claims for service connection.  Those reopened claims, along with all other claims on appeal, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in May 1998, the RO denied the Veteran's claims of entitlement to service connection for fatigue, multiple joint pain, a right hand condition, and a nervous disorder.

2.  In a final decision issued in September 2009, the RO denied the Veteran's claims of entitlement to service connection for irritable bowel syndrome and leishmaniasis, and determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for fatigue.

3.  For each previously denied claim for service connection, evidence added to the record since the final prior denials is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for multiple joint pain, a right hand condition, a nervous disorder, irritable bowel syndrome, leishmaniasis, and fatigue.


CONCLUSIONS OF LAW

1.  The May1998 rating decision that denied service connection for fatigue, multiple joint pain, a right hand condition, and a nervous disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2015)].

2.  The September 2009 rating decision that denied service connection for irritable bowel syndrome and leishmaniasis, and determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for fatigue is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2015)].

3.  New and material evidence has been received to reopen the claims of entitlement to service connection for multiple joint pain, a right hand condition, a nervous disorder, irritable bowel syndrome, leishmaniasis, and fatigue.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for multiple joint pain, a right hand condition, a nervous disorder, irritable bowel syndrome, leishmaniasis, and fatigue is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a). The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran originally sought service connection for a multitude of conditions in an August 1997 claim.  In an April 1998 rating decision, the AOJ considered the Veteran's service treatment records, post-service VA treatment records, and VA examinations conducted in December 1997 and January 1998, and denied service connection for fatigue, multiple joint pain, a right hand condition, and a nervous disorder.  

With regard to fatigue, the AOJ found that service connection for an undiagnosed illness manifested by idiopathic fatigue was not warranted.  In this regard, it was noted that fatigue had been noted with a clinical diagnosis, but the evidence did not indicate a chronic condition for which there is a clearly defined diagnosis manifested to a degree of 10 percent or more.  In this regard, the evidence does not indicate signs or symptoms which wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year or symptoms controlled by continuous medication.  Furthermore, service connection on a direct basis was not warranted as the Veteran's service treatment records did not show complaints or treatment for fatigue.

Pertinent to the Veteran's claim for service connection for multiple joint pain, the AOJ noted that the relevant VA examination revealed a diagnosis of bilateral chronic patellofemoral syndrome, but there were no additional diagnoses or objective findings concerning any other joints.  The AOJ determined that, although cited medical evidence notes a diagnosis of bilateral chronic patellofemoral syndrome and bursitis, the service treatment records do not show complaint of or treatment for a condition of the knees.  Therefore, direct service connection for such disorder was not warranted.  Furthermore, the AOJ found that service connection for joint pain due to undiagnosed illness is not established as there is no objective medical or nonmedical evidence indicating disability due to joint pain, other than of the knees, which had determined to result from a known clinical diagnosis of patellofemoral syndrome.  

Regarding the Veteran's claimed right hand condition, the AOJ noted that the relevant VA examination revealed a diagnosis of lymphedema of the right hand.  However, the service treatment records were negative for complaint of or treatment for a right hand condition, and there was no evidence demonstrating that the Veteran's right hand condition was related to his military service.

With regard to the Veteran's nervous disorder, the AOJ noted that VA treatment records and the relevant VA examination revealed diagnoses of depressive disorder and major depression.  However, the service treatment records were negative for complaint of or treatment for a nervous disorder, and there was no evidence demonstrating that the Veteran's nervous disorder was related to his military service.

In letters issued in April 1998 and May 1998, the Veteran was advised of the decision and his appellate rights.  However, he did not enter a notice of disagreement with regard to such decision, nor was new and material evidence received within one year.  Rather, the next communication of record was dated in February 2000 when the Veteran attempted to reopen his claims.  Therefore, the May 1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2015)].

In a September 2000 rating decision, the RO, as relevant, declined to reopen his claims of entitlement to service connection for fatigue, depression, multiple joint pain, and a right hand disorder on the basis that new and material evidence had not been received.  In October 2000, the Veteran was advised of the decision and his appellate rights.  While he did not enter a notice of disagreement as to such determinations, he did submit a March 2001 communication in which he stated that, with regard to the September 2000 decision, his claim was denied as not well-grounded and, in view of the change in the law, it was requested that the claim be considered under the current laws now in effect.   

In this regard, Section 7 of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099, provides that, if a claim that was denied as not well grounded became final between July 14, 1999, and November 9, 2000, it may be readjudicated under the VCAA "as if the denial or dismissal had not been made," provided a timely request is filed by the claimant or on the Secretary's own motion.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1343-44 (Fed. Cir. 2003).  If there was a request made by the claimant, that request had to be filed by the claimant no later than two years after the date of the enactment of the VCAA, i.e., not later than November 9, 2002.  Nevertheless, this new law specifically provides that, with respect to disallowed claims, that "[n]othing in this section shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured..." Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475; 38 U.S.C.A. § 5103A(f).  Therefore, Section 7 is inapplicable to the October 2000 rating decision to the extent that it declined to reopen the Veteran's previously denied claims.

However, in March 2001 and July 2001, additional VA treatment records reflecting complaints referable to the Veteran's claimed conditions were associated with the record.  In this regard, VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.  In the instant case, the AOJ did not address whether such VA treatment records were new and material to the Veteran's previously denied claims.  As such, his February 2000 claim may arguably still be pending with regard to the issues of whether new and material evidence has been received in order to reopen claims for service connection for multiple joint pain, a right hand condition, and a nervous disorder.

However, with regard to the Veteran's application to reopen his previously denied claim of entitlement to service connection for fatigue, such matter was addressed in a September 2009 rating decision.  Furthermore, such decision also denied service connection for irritable bowel syndrome and leishmaniasis.  In this regard, such decision considered the Veteran's service treatment records, post-service VA treatment records (including those received in March 2001 and July 2001), Social Security Administration records, reports from the NYC Department of Health, and a February 2008 VA examination report.  The AOJ determined that new and material evidence had not been received in order to reopen the Veteran's claim of entitlement to service connection for fatigue.  Additionally, the AOJ denied service connection for irritable bowel syndrome and leishmaniasis on the basis that the former condition neither occurred in nor was caused by service and, with regard to the latter condition, the Veteran's service treatment records were negative as to such disorder, and there was no indication that the Veteran presently had a chronic condition related to the claimed illness to warrant service connection on a direct or presumptive basis.

In a letter issued in September 2009, the Veteran was advised of the decision and his appellate rights.  However, he did not enter a notice of disagreement with regard to such decision, nor was new and material evidence received within one year.  In this regard, the Board notes that a VA opinion indicating that there were no conditions related to the Veteran's military service was received in July 2010; however, based on the examination request, such opinion was offered in regard to the Veteran's mycoplasma (rather than any condition addressed in the September 2009 rating decision).  Therefore, 38 C.F.R. § 3.156(b) and the notice requirements outlined in Beraud, supra, are inapplicable.  Consequently, the September 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2015)].

Before turning to the question of whether the Veteran has submitted new and material evidence sufficient to reopen his previously denied claims for service connection, it is important to note that the Veteran contends that his previously denied claims pertaining to multiple joint pain, a right hand condition, irritable bowel syndrome, leishmaniasis, and fatigue are related to his service in the Persian Gulf War.  Specifically, the Veteran contends that his various claimed disabilities represent either an undiagnosed illness or a medically unexplained chronic multisymptom illness as contemplated by 38 C.F.R. § 3.317.  

Keeping that fact in mind, the Board notes that since the time of the Veteran's previous final denials, literally thousands of pages of evidence have been added to the Veteran's claims file.  From that voluminous evidence, one letter stands out.  In an August 2010 letter, one of the Veteran's treating VA physicians noted that the Veteran had been enrolled in a clinical trial at the VA involving Gulf War Veterans.  She noted that the Veteran had difficulties with mood, anger, memory, and concentration, and that the Veteran "was found to meet the criteria for chronic multisymptom illness, i.e. Gulf War Syndrome."  

This letter is consistent with a May 2008 VA treatment note, which had been considered in connection with the Veteran's claims for fatigue, irritable bowel syndrome, and leishmaniasis, that reflects the Veteran's complaints of intermittent fatigue, joint pain, recurrent swelling of the right arm, and intermittent gastrointestinal symptoms since having been deployed.  The treating VA physician diagnosed the Veteran as suffering from a chronic multisymptom illness, and he was deemed eligible for an ongoing study of Gulf War Veterans.  

The Board need not delve into the voluminous additional evidence aside from the August 2010 letter and May 2008 VA treatment record, as this evidence on its face is sufficient to reopen the Veteran's claims.  It is neither cumulative nor redundant.  As it specifically mentions each of the Veteran's previously denied claims (with the exception of visceral leishmaniasis) and provides a possible avenue to relate these issues to the Veteran's active service, it raises the possibility of substantiating the claims for service connection.  Though the letter and May 2008 record did not discuss the Veteran's visceral leishmaniasis, considering the fact that the Veteran relates this claimed condition to his service in the Persian Gulf, the fact that this evidence has raised the possibility that the Veteran has a medically unexplained chronic multisymptom illness, the Board shall resolve any doubt in favor of the Veteran and reopen this claim as well.  

With regard to the Veteran's claimed nervous disorder, which had been diagnosed as depressive disorder and major depression at the time of the prior final denial, the newly received evidence reflects additional psychiatric diagnoses, to include bipolar disorder.  Furthermore, as will be discussed furthermore in the Remand section, the evidence raises a question as to whether he may have an acquired psychiatric disorder related to his now service-connected sleep apnea.  

Consequently, for each previously denied claim for service connection, the Board finds that the evidence added to the record since the final prior denials is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for multiple joint pain, a right hand condition, a nervous disorder, irritable bowel syndrome, leishmaniasis, and fatigue.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the Veteran's previously denied claims are reopened.  


ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for fatigue is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for multiple joint pain is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for a right hand condition is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for irritable bowel syndrome is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for visceral leishmaniasis is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for a nervous disorder is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, as noted above, each of the Veteran's reopened claims, other than that pertaining to an acquired psychiatric disorder, as well as his claim for service connection for memory loss centers on his contention that his various complaints represent an undiagnosed illness or a medically unexplained chronic multisymptom illness related to his service in Southwest Asia.  Though the Veteran underwent a VA examination with respect to these claims in July 2015, that examination is inadequate.  Notably, though it finds that the Veteran does not currently suffer from any of his claimed conditions, it did not address the multitude of positive evidence reflecting his various complaints.  Indeed, both VA treatment records and previous VA examinations reflect the Veteran's complaints regarding fatigue, his joints, his right arm, and problems with memory loss.  Recent treatment records also show numerous complaints regarding the Veteran's gastrointestinal symptoms.  In light of these facts, a new VA examination that fully considers the Veteran's contentions is warranted.  

Next, with regard to the Veteran's claim for service connection for an acquired psychiatric disorder, he has similarly undergone multiple examinations, but, as noted by his representative's October 2015 brief, these examinations are inadequate.  

To date, no examination has clearly provided a history of the Veteran's psychiatric disorder, or stated in a sufficient manor whether any such disorder is related to or had its onset during the Veteran's active service.  The record also suggests that the Veteran's depression may have pre-dated his military service, and his psychiatric disorder could be related to his service-connected sleep apnea avenues; however, such theories of entitlement has not been adequately explored.  

In this regard, a September 2014 VA addendum opinion noted that the Veteran is diagnosed as suffering from sleep apnea, "which can bring about memory dysfunction."  As the Veteran was not at that time service-connected for sleep apnea, the examiner did not offer an opinion as to whether the Veteran's reported memory problems (or any possible psychiatric disorder) is secondary to the Veteran's sleep apnea.  

Further, a January 1998 VA psychiatric examination diagnosed the Veteran as suffering from major depression.  That examiner noted that the Veteran has symptoms consistent with chronic fatigue syndrome, and that his physical complaints were consistent with those of other Gulf War Veterans, and he raised the issue that the Veteran's psychiatric disorder could be secondary to his musculoskeletal complaints related to the Veteran's Gulf War service.  

Therefore, a remand for a new VA examination addressing such matters is necessary.

Furthermore, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for an acquired psychiatric disorder.  Such should be accomplished on remand.

With respect to the Veteran's claim for service connection for a mycoplasma infection, the Board remanded this issue in its earlier November 2006 remand.  The Veteran underwent numerous VA examinations, but the results of these examinations bring the Board no closer to answering the question of whether service connection is warranted.  

For instance, a February 2007 VA examination included a diagnosis of "mycoplasma by history with no manifestation."  The examiner further stated that the Veteran "doesn't have any manifestation of mycoplasma condition," yet he concluded that the Veteran's "current disability due to mycoplesia is at least as likely as not related to [his] service, including his service in Southwest Asia during the Persian Gulf War."  In contrast, subsequent VA examinations determined that the Veteran was never diagnosed as suffering from a mycoplasma infection.  An examiner from May 2014, for instance, noted that he could find no evidence that the Veteran had ever tested positive for mycoplasma, a finding he reiterated in a September 2014 addendum opinion.  

At this point, it is unclear both whether the Veteran currently suffers from a mycoplasma infection or any residuals thereof or whether he has suffered from such an infection at any time during the appeal period.  Further, if found, it is not clear whether such an infection had its onset in or is otherwise related to his active service.  Thus, a new examination and opinion are required.  

Furthermore, the record reflects that the Veteran receives ongoing VA treatment for his claimed disorders.  Therefore, while on remand, updated VA treatment records dated from July 2015 to the present should be obtained.

With regard to the claims for increased ratings and for an earlier effective date for the grant of an increased rating for hemorrhoids, as a result of the Board's remand here, additional VA treatment records will be obtained.  Any decision on these issues could be affected by records that are later obtained on remand; such a decision would therefore be premature.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  These issues are thus inextricably intertwined with the Veteran's service connection issues, and must be remanded as well.  

Finally, with regard to the Veteran's claim for a TDIU, the RO denied the Veteran's claim in a July 2015 rating decision.  In that same month, the Veteran filed a notice of disagreement with that denial, specifically noting the date of the rating decision regarding his TDIU claim.  The RO, however, did not acknowledge the Veteran's notice of disagreement and has taken no action regarding that claim.  When there has been an adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  As no statement of the case has been issued for this claim, it must be remanded.  See 38 C.F.R. § 19.9(c).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide a statement of the case to the Veteran and his representative regarding the issue of entitlement to a TDIU.  Return this issue to the Board only if the Veteran perfects a timely appeal of the issue. 

2.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected sleep apnea.  

3.  Obtain updated VA treatment records dated from July 2015 to the present. 

4.  Schedule the Veteran for a VA examination by an appropriate medical professional (but not before any provider who has previously examined the Veteran) to determine the nature and etiology of his claimed fatigue, multiple joint pain, lymphedema of the right hand, irritable bowel syndrome, visceral leishmaniasis, and memory loss.  

The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted. Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should note and detail all reported symptoms of the Veteran's various claimed conditions, including fatigue, multiple joint pain, lymphedema of the right hand, irritable bowel syndrome, visceral leishmaniasis, and memory loss.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all relevant symptomatology.  

(B)  The examiner must specifically state whether the Veteran's claimed symptoms of fatigue, multiple joint pain, lymphedema of the right hand, irritable bowel syndrome, visceral leishmaniasis, and memory loss are attributed to a known clinical diagnosis or diagnoses.

(C)  If any symptoms represented by fatigue, multiple joint pain, lymphedema of the right hand, irritable bowel syndrome, visceral leishmaniasis, and memory loss have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for six months or more, or (2) exhibited intermittent episodes of improvement and worsening over a six-month period.

The examiner should state whether it is at least as likely as not that the Veteran's claimed symptoms of fatigue, multiple joint pain, lymphedema of the right arm, irritable bowel syndrome, visceral leishmaniasis, and memory loss represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(D)  For each diagnosed disorder represented by the Veteran's complaints of fatigue, multiple joint pain, lymphedema of the right arm, irritable bowel syndrome, visceral leishmaniasis, and memory loss the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's active service, to include his in-service exposure to environmental hazards coincident with his service in Southwest Asia.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional (but not before any examiner who has previously examined the Veteran) to determine the nature and etiology of his claimed acquired psychiatric disorder.  

The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted. Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

(A)  Identify all acquired psychiatric disorders found to be present.  The examiner should specifically indicate whether the Veteran has been diagnosed with depressive disorder, major depression, and bipolar disorder at any time since February 2000.  

(B)  The examiner should specifically indicate whether the Veteran's claimed memory loss is part and parcel of an acquired psychiatric disorder, or whether it is separate and distinct from such disorder.

(C)  For each diagnosed acquired psychiatric disorder, to include depression, the examiner should opine as to whether there is clear and unmistakable evidence that the disorder(s) pre-existed service.  

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, including the Veteran's service in Southwest Asia.  

(D)  For each diagnosed acquired psychiatric disorder, the examiner should opine as to whether it is at least as likely as not caused OR aggravated by the Veteran's service-connected sleep apnea, or any disability found to be related to his service in Southwest Asia addressed in the preceding remand directive.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion.

6.  Obtain an opinion from an appropriate medical professional (but not any examiner who has previously examined the Veteran) to determine the nature and etiology of his claimed mycoplasma infection.  If the examiner determines that the requested opinion cannot be provided without first scheduling the Veteran for an examination, then the Veteran must be scheduled for an appropriate examination.

Regardless of whether an examination is performed, the claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

(A)  At any time since March 2000, has the Veteran been diagnosed as suffering from a mycoplasma infection?  If so, what are the symptoms or conditions resulting from that infection?

(B)  Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed mycoplasma infection or its residuals had their onset in or are otherwise related to the Veteran's active service?  

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion.

7.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


